Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on June 24, 2022 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. (US 2012/0219250 A1) in view of Qiao et al. (6,803,318) further in view of Adams et al. (CN 106133585 A).
Regarding claim 1, Ren discloses a method of fabricating an optical apparatus (Figs. 5a-5h), the method comprising: applying a hard mask layer (502 in Fig. 5d) above a first semiconductor layer (204, 206, 208), wherein the hard mask layer includes a plurality of features (portions of layer 502 over each rib portion constitutes the claimed features); etching a trench (space between ribs in Fig. 5c) partly through the first semiconductor layer to form a first optical waveguide, wherein a first ridge (a rib comprising layers 204, 206 and 208 in Fig. 5c) is formed in the first optical waveguide beneath one feature of the plurality of features; conformally depositing a spacer layer (504 in Fig. 5e) above the plurality of features and the trench, wherein spacers are formed on sidewalls of the trench; and etching through the spacer layer to expose a bottom of the trench, wherein a width of the bottom is defined by the spacers formed on the sidewalls of the trench corresponding to the bottom (see Figs. 5f and 5g).
Still regarding claim 1, Ren teaches the claimed invention except for the order of the process steps.  Qiao discloses a method of fabricating a semiconductor device comprising applying a hard mask layer (18 in Figs. 1-5); after applying the hard mask layer, etching a first trench and a second trench (Fig. 2) including a ridge (21) between the trenches, wherein a first bottom and a second bottom of the respective first and second trenches are exposed; after etching the trenches, conformally depositing a spacer layer (22 in Fig. 4); and after depositing the spacer layer, etching through the spacer layer (Fig. 5) to expose the first bottom and the second bottom, wherein a width of an exposed portion of the first bottom and the second bottom is defined by the spacers (24) formed on the sidewalls of the first and second trenches.  Since both inventions relate to semiconductor devices, one of ordinary skill in the art at the time of the invention would have found it obvious to form sidewalls using the process as disclosed by Qiao in the device of Ren for the purpose of optimizing properties such as the sidewall angle.  
Still regarding claim 1, the proposed combination of Ren and Qiao teaches the claimed invention except for depositing a dielectric layer above the optical waveguide.  Adams discloses depositing a dielectric layer (230 in Fig. 6A) above an optical waveguide that includes a first ridge (640) between a first trench and a second trench (see trenches on both sides of 640), a second ridge (510B) and a third ridge (510A), wherein the first trench is between the first ridge and the second ridge, and wherein the second trench is between the first ridge and the third ridge.  Since all of the inventions relate to semiconductor devices, one of ordinary skill in the art at the time of the invention would have found it obvious to deposit a dielectric layer over multiple ridges and trenches as disclosed by Adams in the device of the proposed combination of Ren and Qiao for the purpose of providing protection to the optical waveguide and allowing for a wider range of optical waveguide devices.  In the proposed combination, the dielectric layer would extend to the respective bottom of each trench since the bottom of the trenches are exposed.  
Regarding claim 2, Ren discloses determining a width margin to be provided by the spacers and determining a predetermined width for the spacers to provide the width margin in paragraph 0027.
Regarding claim 3, Ren further discloses the first ridge extends in a direction of an optical path in Figs. 1a-1b.  The proposed combination of Ren, Qiao and Adams teaches the claimed invention except for specifically stating the width of the spacers.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at determining the width margin of the spacers in order to arrive at a desired resistance and loss across the optical waveguide and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding claim 4, the proposed combination of Ren, Qiao and Adams teaches the claimed invention except for specifically stating implanting ions into the semiconductor layer prior to depositing the dielectric layer.  However, implanting ions into semiconductor materials to form doped zones are ubiquitous in the art and as such, it would have been obvious to one having ordinary skill in the art at the time of the invention to implant ions into the semiconductor layer prior to depositing the dielectric layer to form specific contact areas while simplifying the manufacturing process thereof.  
Regarding claims 5, 6, 16 and 19, Ren further discloses the ridge extending in a direction of an optical path in Figs. 1a-1b.  The proposed combination of Ren, Qiao and Adams teaches the claimed invention except for specifically stating forming a second optical waveguide with a fourth ridge in a second semiconductor layer; etching a plurality of second trenches; depositing a second dielectric layer above the second optical waveguide; etching through the second spacer layer to form spacers on the sidewalls of the second trenches; depositing a second dielectric layer above the second optical waveguide; and depositing the first semiconductor layer above the second dielectric layer, wherein the first ridge overlaps a portion of the second optical waveguide.   However, it would have been obvious to one having ordinary skill in the art at the time of the invention to perform the claimed steps to in essence form a second optical waveguide having second sidewalls over a first optical waveguide having first sidewalls in order to increase the density of the device to transmit additional optical signals while reducing the width and since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Further regarding claim 16, the preamble of the claim is not given patentable weight since the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, thus, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). 
Regarding claim 7, Ren discloses the first semiconductor layer comprises a silicon layer of a silicon-on-insulator (SOI) substrate in paragraph 0030.
Regarding claim 8, Ren discloses the spacer layer comprises a silicon nitride layer in paragraph 0041.
Regarding claims 17 and 18, the proposed combination of Ren, Qiao and Adams teaches the claimed invention except for the material of the layers.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the layers from the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 20, Adams further discloses the waveguide ridge (640) has a doping different than regions (510A, 510B) of the optical waveguide that are laterally outward from the first ridge in Fig. 6A.  As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to include regions laterally outward from the waveguide ridges having a different doping concentration in order to include a charge carrier injection capability, allowing the waveguide to act as a PIN diode.
Regarding claim 21, Ren discloses the spacer layer has a substantially uniform thickness that provides the spacers with a predetermined width in Figs. 5e-5g.

Response to Arguments
Applicant's arguments, see page 8, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 31, 2022